Citation Nr: 1533497	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-00 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral breast neoplasms. 

2.  Entitlement to an effective date earlier than July 24, 2014 for the disability rating increase to 30 percent for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1967 to June 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2011 rating decision granted service connection for surgical scars on the left and right breasts, but denied service connection for bilateral breast neoplasms.  The April 2015 rating decision increased the disability rating for bilateral hearing loss from noncompensable to 30 percent, effective July 24, 2014.  The Veteran disagreed with the denial of service connection for bilateral breast neoplasms and with the effective date assigned for the rating increase for bilateral hearing loss.   

The issues of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record in April 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection claim for bilateral breast neoplasms, further development is needed to clarify three remaining areas of ambiguity.  First, as to the existence of a current disability, private treatment records dated from July 2008 (prior to the appeal period) contain a diagnosis of lipomas of the chest bilaterally.  The private physician, Dr. B.G., noted that the Veteran was not concerned with removing the masses at that time.  However, according to the November 2010 VA examination report, the examiner identified a mass on the left breast, but did not identify any mass on the right breast.  The Veteran should be afforded a new VA examination, and the examiner must determine whether, aside from the surgical scars corresponding to the in-service excisions of the left and right masses (which are already service connected), there are any remaining residuals from the 1968 surgeries, and whether there are any other current breast disabilities present on examination.  The examiner should include specific findings as to whether masses are present on the left and right breasts, and if so, how many.  

Next, clarification is needed as to whether the Veteran experienced, or was treated for, any left or right breast masses between the time he was discharged from service in 1969 and the time when additional breast masses were documented in 2008.  The Veteran's service treatment records reflect excision of a left breast mass in February 1968 and treatment for a right breast mass in April 1968.  The issue requiring clarification is whether an underlying condition that caused the right and left breast masses in service also caused the more recent masses and/or any other current disabilities of the left and right breasts.  While the November 2010 VA examination report reflects that, following service, the masses did not recur until 2008, the Veteran more recently reported in a January 2015 statement that he suffered from painful lipomas for many years prior to his VA health insurance coverage.  The Veteran should be provided an opportunity to provide additional clarification as to any symptoms he may have experienced in the years between his separation from service and the present day, and he should also be afforded an opportunity to submit any outstanding private treatment records that may reflect the presence of, and/or treatment for, breast masses during this intervening period.

Finally, clarification is needed as to the reasoning underlying the November 2010 VA examiner's conclusion that the current left breast mass was unrelated to service.  The examiner based his medical opinion, in part, on the fact that the current left breast mass was not located near the scar from the prior surgery.  However, the Veteran responded in a November 2012 letter that the current breast mass was located one inch from the first surgical site.  Therefore, on remand, the VA examiner must make specific findings as to the distance between any current masses or other disability residuals and the sites of the in-service excisions, and should clarify whether any measured distance is significant. 

As to the Veteran's earlier effective date claim, in an April 2015 rating decision, the RO increased the rating for bilateral hearing loss from noncompensable to 30 percent, effective July 24, 2014.  The following month, in May 2015, the Veteran submitted a statement that is most properly characterized as a notice of disagreement regarding the effective date of the rating increase.  As the RO has not yet issued a statement of the case addressing this issue, the claim must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of any symptoms pertaining to left and right breast masses during the intervening period between his separation from service in 1969 and the diagnosis of lipomas in 2008.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to diagnoses of, and/or treatment for, left and right breast masses during the intervening period from 1969 to 2008.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA examination by an appropriate medical professional.  The claims file should be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to address the following:

(a)  Identify all current left and right breast disabilities present on examination.  The examiner should specify whether any residuals from the in-service excisions are present (aside from the surgical scars, which are already service connected). 

The examiner should also provide a specific finding as to whether any masses are currently present on the left and right breasts, and if so, how many.  

(b)  For each current residual/disability present on examination, provide an opinion as to whether it is at least as likely as not related to or had its onset in service.  In responding to this inquiry, please state whether it is at least as likely as not that the later manifestations are part of the same disease process that manifested in service.

(c)  For each current residual/disability present on examination, the examiner must specifically determine the distance between the location of the prior surgical scar and the location of the current residual/disability. 

If the examiner concludes that any current residual/disability is of a separate etiology from the condition that caused the breast masses in service, the examiner should clarify whether the measured distance between the two locations is significant to this determination, and if so, explain why.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case

5.  Furnish the Veteran and his representative a statement of the case addressing the Veteran's notice of disagreement as to the effective date for the rating increase to 30 percent for service-connected bilateral hearing loss.  Notify the Veteran of the need to timely file a substantive appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

